Citation Nr: 0305594	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

2.  Entitlement to service connection pes planus (flat feet).

3.  Entitlement to service connection for the residuals of an 
injury to the right great toe, to included arthritis.

4.  Entitlement to service connection for an arm and/or 
shoulder disorder claimed as arthritis of the arms.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1970 
to June 1972 and from September 1990 to May 1991.  For the 
period of time from 1972 to 1990 and subsequent to May 1991, 
the veteran served in the reserves and/or National Guard.  
During this time he had various short periods of active duty 
for training and active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied service 
connection for arthritis of the arms and a right great toe 
disorder; and it also denied the veteran's attempt to reopen 
his claims for service connection for a right knee disorder 
and flat feet.  

In April 2001 the Board issued a decision which found that 
new and material evidence had been submitted to warrant 
reopening of the veteran's claims for service connection for 
a right knee disorder and for flat feet.  The Board reopened 
these claims and remanded them to the RO for additional 
development of medical evidence and ultimately for 
adjudication on the merits.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In November 2001 the Court 
issued an order which was the result of a joint motion for 
remand.  This order vacated the Board's decision "to the 
extent that it did not adjudicate the merits of the 
appellant's claims for service connection for a right knee 
disorder, to include arthritis, and for pes planus (flat 
feet)."  Apparently, that portion of the Board's decision 
that remanded this issue to the RO for development was not 
noted by the appellee's counsel, the appellant's counsel or 
the Court.

Nevertheless, as a result of the November 2001 Court remand, 
the Board undertook additional development to assist the 
veteran in developing evidence related to his claims in April 
2002.  The Board notes that, because the case was the subject 
of litigation at the Court, none of the instructions of the 
April 2001 Board remand were completed by the RO.  The Board 
attempted to conduct some of the development so ordered by 
conducting internal development in April 2001.  The Board 
will adjudicate all issues at the present time with the 
exception of the issue involving service connection for an 
arm and/or shoulder disorder claimed as arthritis of the 
arms.  This issue is the subject of a remand which follows 
the Board's decision.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal with respect to 
his claims for service connection for the disorders of the 
right knee and feet.  

2.  There is current medical evidence that the veteran 
suffers from bilateral pes planus, arthritis of the right 
knee, and arthritis of the right great toe.  

3.  Service medical records reveal that the veteran had 
complaints of right knee pain during a period of active 
service.

4.  Service medical records reveal that the veteran suffered 
a right foot injury during a period of active service.  

5.  There is a medical opinion of record which indicates that 
the veteran's current bilateral pes planus is aggravated by 
his service connected left knee disability.

6.  There is current x-ray evidence of mild degenerative 
changes of the right knee.

7.  There is x-ray evidence of mild degenerative changes of 
the first metatarsophalangeal joint of the right great toe.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  Arthritis of the right great toe was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). 

3.  The veteran's bilateral pes planus is aggravated by his 
service connected left knee disorder.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, the Board concedes that VA has not strictly 
complied with the requirements of the VCAA.  There are 
statements of the case which inform the veteran of the 
evidence needed to substantiate his claims.  VA has also 
under taken development of additional evidence in the form of 
requesting service records and affording the veteran medical 
examinations.  However, there is no documentation that the 
veteran has ever been informed of which party would be 
responsible for obtaining which evidence.  Nevertheless, the 
Board concludes that notifying the veteran of the 
requirements of the VCAA with respect to his claims for 
service connection for the right knee and feet is not 
required.  The Board is granting service connection for these 
disabilities in the decision below and therefore, additional 
notification of the requirements of the VCAA with respect to 
these issues is unnecessary.  A remand or further development 
of the claim to reopen would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

With respect to notifying the veteran of the requirements of 
the VCAA for his claim for service connection for the arms 
and shoulders, the Board is remanding this issue following 
the Board's decision below.  

II.  Service Connection 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  This is commonly referred to as presumptive service 
connection.  

Finally, service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had injuries during service; (2) 
whether he has a current right knee, right great toe, and pes 
planus disabilities; and, if so, (3) whether the current 
disabilities is etiologically related to military service.  

The veteran's active military service extended from May 1970 
to June 1972 and from September 1990 to May 1991.  For the 
period of time from 1972 to 1990 and subsequent to May 1991, 
the veteran served in the reserves and/or National Guard.  
During this time he had multiple short periods of active duty 
for training and active duty.  The veteran's claims result 
from short periods of active service subsequent to May 1991.  




A.  Right Knee

The matter under consideration in this case is whether a 
right knee disorder was incurred during the veteran's period 
of active duty in January 1993.  Essentially, the veteran 
asserts that he incurred a right knee disorder during a short 
period of active service in January 1993 at the same time 
that he incurred the left knee disorder for which he is 
currently service-connected.  

A January 1993 service medical record reveals that the 
veteran suffered from a swollen left knee.  He complained of 
stiffness and pain on range of motion of the left knee.  The 
medical record noted that the no specific injury and strain 
was diagnosed.  However, the Board notes that the veteran was 
ultimately diagnosed with arthritis of the left knee and 
service connection was awarded.  

A May 1993 service medical record reveals that the veteran 
reported having bilateral knee pain which was worse on the 
left than the right.  The precipitating factor noted was the 
January 1993 trauma to the knees from standing for prolonged 
periods of time on concrete floors during a short period of 
active service.  The diagnosis was "early degenerative joint 
disease of the knees."

A November 1999 medical opinion from the veteran's private 
physician, Dr. Evans, relates the veteran's right knee 
problems to military service.  In December 2002 a VA 
examination of the veteran was conducted.  The examining 
physician reviewed all of the medical evidence of record and 
indicated that the veteran appeared to suffer from gout and 
that this was unrelated to military service.  X-ray 
examination revealed the presence of mild degenerative 
changes, arthritis, of the right knee.

The Board understands that the evidence of record tends to 
show that the veteran suffers from gout in multiple joints 
and that this is unrelated to his military service and my be 
the cause of his multitude of orthopedic complaints.  
However, the veteran is service connected for arthritis of 
the left knee as a result of trauma during a period of 
military service in January 1993.  While the veteran did not 
report right knee pain at that time, he did report it in May 
1993 and indicated that the left knee had been worse at the 
time than the pain in his right knee.  The veteran does 
currently have arthritis of the right knee and there are some 
service medical records which indicated that it may have 
developed coincident with the service connected arthritis of 
the left knee.  As such, the Board is unwilling to say that 
the right knee arthritis is unrelated to military service 
which service connection has already been granted for the 
left knee.  Therefore the Board will resolve any doubt in the 
veteran's favor.  Service connection for arthritis of the 
right knee is granted.  

B.  Right Great Toe

An April 1997 VA radiology report reveals that x-ray 
examination of the veteran's right foot was conducted.  The 
diagnosis was mild degenerative changes of the first 
metatarsophalangeal joint of the right great toe.

A July 1993 service medical record indicated that the veteran 
suffered trauma to his right foot in the line of duty.  
Subsequent service medical records indicate that the veteran 
had pain in the first metatarsal phalangeal joint of the 
right foot.  A July 1993 x-ray indicated the presence of mild 
osteoarthritic changes at that joint.  

Again the physician who conducted the December 2002 VA 
examination indicated that the veteran suffered from gout in 
his right great toe and that it was unrelated to service.  
The Board notes that there were x-rays taken on active 
service and they identified the veteran with arthritis of the 
right great toe.  The veteran still suffers from arthritis of 
the right great toe and it was identified during military 
service.  Also, there is specifically evidence of right foot 
trauma during a period of active service.  Therefore, service 
connection for the residuals of an injury to the right great 
toe, to include arthritis, is granted.

C.  Flat Feet

The veteran suffers from bilateral pes planus, flat feet.  
This condition pre-existed military service.  However, a 
March 2000 medical opinion from the veteran's private 
physician, Dr. Evans, states that the veteran " had pes 
planus before he entered the military but the discomfort pes 
planus causes was primarily a result of his service connected 
left knee disorder, and vice versa in a cause and effect 
relationship."  

As noted above, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service- connected disease or injury. 38 C.F.R. § 
3.310 (2002).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.  The medical evidence of 
record reveals that the veteran's pes planus disorder is 
aggravated by his service connected left knee disability.  As 
such, service connection is also warranted for the veteran's 
pes planus.  


ORDER

Service connection for a right knee disorder, to include 
arthritis, is granted.

Service connection pes planus (flat feet) is granted.

Service connection for the residuals of an injury to the 
right great toe, to include arthritis, is granted.


REMAND

As noted earlier in this decision, there has been a 
significant change in the law during the pendency of this 
appeal, specifically, the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's claim for an arm and/or shoulder disorder is 
vague at best.  The veteran has alluded to having "arthritis 
of the arms."  Other times the veteran has referred to 
having tendonitis of the shoulders.  The veteran's assertions 
with respect to this claim are vague and the Board has had 
difficulty in piecing together what exact disability the 
veteran is claiming and the basis upon which he believes 
service connection is warranted.  The veteran and his 
representative should be asked to provide amplifying 
information with respect to this claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
Specifically the RO is reminded that VA 
notify the claimant which evidence, if 
any, will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The veteran should be asked to 
specify the nature of his claim with 
respect to his arms and shoulders.  He 
should state the exact disability which 
he is claiming service connection for, 
and the date(s) during service when the 
alleged disability became manifest.  The 
veteran should be asked to provide any 
evidence which he believes will support 
this claim.  

3.  The RO should undertake any 
development deemed necessary with respect 
to the veteran claims for service 
connection for the arms and shoulders.  

4.  Thereafter, the RO should readjudicate 
the claim for service connection for the 
arms and shoulders claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



